—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a waiter, requested permission to take six days off from work so that he could take a vacation. The employer denied claimant’s request because the time that claimant planned to be absent included a busy holiday weekend. Claimant nevertheless took his vacation and, upon his return, was discharged from his employment for failing to report for work as scheduled. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. An employee’s unauthorized absence from work constitutes misconduct (see generally, Matter of Gonzales [Phipps Houses Servs.—Hudacs], 202 AD2d 812; Matter of Valycheva [Hudacs], 189 AD2d 1051). This is particularly true where, as here, the absence is detrimental to the employer’s interest (see, Matter of Chapman [Hudacs], 190 AD2d 941).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.